DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 is rejected under 35 USC 101 because the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim is directed to “a system comprising: a biometric monitor interface that receives data from at least one monitoring system monitoring a set of biometric parameters associated with a patient; a network interface that retrieves at least one electronic health records (EHR) parameter from an EHR database; a feature extractor that generates a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set; and a predictive model that generates a score, representing a risk that a patient will experience an adverse patient outcome, from at least the set of categorical parameters.”. 
The claimed “a biometric monitor interface”, “a network interface”, “a feature extractor”, and “a predictive model” are modules and they can be interpreted to be software per se.  Software per se is not one of the four statutory categories.
Claims 14-17 inherit the deficiencies of claim 13 through dependency and are therefore also rejected.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-12 and 18-20 are drawn to a method which is within the four statutory categories (i.e. process). Claims 13-17 are drawn to a system (see the rejection above).    
Step 2A, Prong 1:
The limitations of “monitoring a set of biometric parameters associated with a patient; retrieving at least one electronic health records (EHR) parameter from an EHR database; generating a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set; and generating a score, representing a risk that a patient will experience an adverse patient outcome, from at least the set of categorical parameters” of claim 1,and “monitoring a set of biometric parameters associated with a patient; retrieving at least one electronic health records (EHR) parameter from an EHR database; generating, at periodic intervals, a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set; generating a score for each interval, representing a risk that a patient will experience an adverse patient outcome from at least the set of categorical parameters for the interval to provide a time series of scores; selecting an extremum of the time series of scores over a predefined interval of time; and generating a parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time” of claim 18 correspond to a process that, its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The current specification recites “The system 100 includes a processor 102, a display 104, and a non-transitory computer readable medium 110 storing computer readable instructions, executed by the processor 102.” In [0015] and “The term "computer readable medium" as used herein refers to a medium that participates in providing instructions to the processing unit 504 for execution. This medium may be distributed across multiple discrete assemblies all operatively connected to a common processor or set of related processors.” In [0042]. Therefore, both the processor and the computer readable medium correspond to generic computing devices.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims also correspond to an abstract idea of a mental process. In particular, claim 4 recites “selecting an extremum of the time series of scores over a predefined interval of time; and generating a parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time”, claims 5 and 19 recite “comparing the extremum of the time series of scores over the predefined interval of time to at least one threshold value; and assigning a value of the at least two values for the parameter representing the risk that the patient will experience the adverse patient outcome to the patient according to the comparison of the extremum of the time series of scores over the predefined interval of time to the at least one threshold value”. 
These claims are directed to a mental process, since these claim steps can be done by a human in mind or using pen and paper. 
Claims 7, 8 and 16 correspond to a mathematical concept. Claim 7 recites “…calculating the score as a weighted combination of the assigned values representing the set of categorical parameters”, claim 8 recites “the weighted combination of the assigned values is a non-linear weighted combination of the assigned values” and claim 16 recites “the predictive model represents each categorical parameter as an assigned value representing the selected category and calculating the score as a non-linear weighted combination of the assigned values representing the set of categorical parameters”. 
The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, limitation (a) also falls into the “mental process” groupings of abstract ideas (see the October 2019 Guidance).
Claims 2-3, 6, 9-11, 14-15, 17 and 20 are ultimately dependent from Claims 1, 13, 18 and include all the limitations of Claims 1, 13, 18. Therefore, claims 2-3, 6, 9-11, 14-15, 17 and 20 recite the same abstract idea. Claims 2-3, 6, 9-11, 14-15, 17 and 20 describe further limitations on generating risk score for the patient. These are all just further describing the abstract idea recited in claims 1, 13 and 18, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims do not recite any additional element that integrates the abstract idea into a practical application. The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Claims recite additional limitation beyond abstract idea, which is “retrieving data from a database” and this is an insignificant extra-solution activity (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims dos not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims recite “generating the score from at least the set of categorical parameters comprises representing each categorical parameter as an assigned value representing a selected category and calculating the score as a weighted combination of the assigned values representing the set of categorical parameters.” And “wherein the weighted combination of the assigned values is a non-linear weighted combination of the assigned values.”. Calculating a patient’s risk score based on the patient data and certain rules are well-understood, routine and conventional activities known in the field. In particular, the secondary reference (WO 2012140547 A1) applied in the rejection below teaches:
“Vital sign measurements include measurements of vital signs, such as heart rate, temperature, blood oxygen saturation, level of consciousness, pain, urine output, and so on. Abnormality scores, such as EWS and MEWS, combine vital sign measurements for a plurality of vital signs into a score assessing the risk of death of a patient. Abnormality scoring systems provide a non- linear weighting to arrive at an "equally serious" rating scale for each vital sign. In that regard, all of the vital signs going into an abnormality score are assessed using this rating scale and summed to arrive at an abnormality score. Typically, the vital signs are assumed to be independent when calculating an abnormality score. However, some combinations of vital signs are more abnormal than others, whereby an abnormality score can further include scores for combinations of vital signs. To improve the sensitivity of an abnormality score for a vital sign, the vital sign can be weighted more heavily during the determination of the abnormality score. Additionally or alternatively, to improve the sensitivity, the scoring regions for the vital sign can be refined. It is contemplated that abnormality scoring systems can be tailored to individual patients, medical wards, medical institutions, and so on. In certain embodiments, a clinician tailors the abnormality scoring systems manually through use of user input devices. In other embodiments, the abnormality scoring systems are tailored automatically based on patient information from, for example, a patient information system.” On page 4, par. 3.
The claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (hereinafter “An”) (US 20130116578 A1).
As per claim 1, “An” discloses a method comprising: 
monitoring a set of biometric parameters associated with a patient (“An” teaches “…The risk analysis module measures at least one first physiological parameter of a subject using a physiological sensor of an ambulatory medical device, and determines a heart failure (HF) risk score for the subject according to the at least one measured first physiological parameter…” in abstract and “…identify acute changes that may indicate an onset of a physiological condition. In the system 200, two or more detectors 202A, 202B, . . . , 202N are connected to one or more sensors 204. Sensors 204 may include implanted or external sensors, such as those described above. Sensors 204 may be configured to automatically collect patient-related data (e.g., a heart rate monitor)…” in [0048]); 
retrieving at least one electronic health records (EHR) parameter from an EHR database (“An” teaches “Patient data may also be retrieved or received from an external data source, such as an electronic medical records database.” in [0150]); 
generating a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set (“An” teaches “…one or more threshold values are used to categorize or bin the patient into a particular group associated with a risk level or category. For example, threshold values may be established using quartiles, deciles, quintiles, or the like. In other examples, a logarithmic, exponential, or other distribution function (e.g., a Bell curve) may be used to stratify a patient population into two or more risk categories or levels…” in [0099]); and 
generating a score, representing a risk that a patient will experience an adverse patient outcome, from at least the set of categorical parameters (“An” teaches “A system comprises a risk analysis module and a worsening heart failure (WHF) detection module. The risk analysis module measures at least one first physiological parameter of a subject using a physiological sensor of an ambulatory medical device, and determines a heart failure (HF) risk score for the subject according to the at least one measured first physiological parameter. The HF risk score indicates susceptibility of the subject to experiencing a HF event. The WHF detection module measures at least one second physiological parameter of the subject using the same or different physiological sensor, and generates an indication of prediction that the subject will experience a WHF event when the at least one second physiological parameter satisfies a WHF detection algorithm. The risk analysis module adjusts generation of the indication by the WHF detection algorithm according to the determined HF risk score.” in abstract).

As per claim 2, “An” discloses the method of claim 1, wherein the set of biometric parameters includes at least two of a heart rate, arterial blood pressure, peripheral arterial oxyhemoglobin saturation, and body temperature (“An” teaches “In the system 200, two or more detectors 202A, 202B, . . . , 202N are connected to one or more sensors 204. Sensors 204 may include implanted or external sensors, such as those described above. Sensors 204 may be configured to automatically collect patient-related data (e.g., a heart rate monitor) or be configured to operate by user commands (e.g., an interrogatory device with a display, or a weight scale). The patient-related data may include sensed physiological data, sensed environmental data, or data collected from a patient in response to a query or request. Examples of the sensors 204 include, without limitation, an electrocardiogram, an accelerometer, a pressure sensor, a cardiac output (CO) detector, a heart rate monitor, an interrogatory device, a weight scale, and a microphone…” in [0048]).

As per claim 3, “An” discloses the method of claim 1, wherein generating the score comprises generating the score at periodic intervals, such that a time series of scores are produced for the patient (“An” teaches “…The alert score may be calculated periodically or recurrently, such as hourly, daily, or weekly. In an example, after calculating the alert score, the first fusion module 210 stores the alert score in an alert score memory 212…” in [0054]).

As per claim 4, “An” discloses the method of claim 3, further comprising: selecting an extremum of the time series of scores over a predefined interval of time; and generating a parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time (“An” teaches “…For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours. From these interval values, the minimum heart rate (MinHR), average heart rate (AvgHR), maximum heart rate (MaxHR) and standard deviation of average normal-to-normal (SDANN) values may be calculated and stored. I…” in [0046]).

As per claim 5, “An” discloses the method of claim 4, wherein the parameter representing the risk that the patient will experience the adverse patient outcome is a categorical parameter that can assume at least two values and generating the parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time comprises: 
comparing the extremum of the time series of scores over the predefined interval of time to at least one threshold value; and assigning a value of the at least two values for the parameter representing the risk that the patient will experience the adverse patient outcome to the patient according to the comparison of the extremum of the time series of scores over the predefined interval of time to the at least one threshold value (“An” teaches “…patient diagnostics are automatically collected and stored by the implanted device 102. These values may be based on the patient's heart rate or physical activity over a time period (e.g., 24-hour period) and each diagnostic parameter is saved as a function of the time period. In one example, heart-rate based diagnostics utilize only normal intrinsic beats. For heart rate variability (HRV) patient diagnostics, the average heart rate can be found at each interval within the time period, for example, at each of the 288 five-minute intervals occurring during 24 hours. From these interval values, the minimum heart rate (MinHR), average heart rate (AvgHR), maximum heart rate (MaxHR) and standard deviation of average normal-to-normal (SDANN) values may be calculated and stored. In one example, the implanted device 102 computes a HRV Footprint.RTM. patient diagnostic that can include a 2-dimensional histogram that counts the number of daily heartbeats occurring at each combination of heart rate (interval between consecutive beats) and beat-to-beat variability (absolute difference between consecutive intervals). Each histogram bin contains the daily total for that combination. The percentage of histogram bins containing one or more counts can be saved each day as the footprint percent (Footprint %). The implanted device 102 can also provide an Activity Log.RTM. patient diagnostic (Activity %), which can include a general measure of patient activity and can be reported as the percentage of each time period during which the device-based accelerometer signal is above a threshold value.” in [0046]).

As per claim 6, “An” discloses the method of claim 4, wherein the predetermined interval of time is a period of four hours before the parameter representing the risk that the patient will experience the adverse patient outcome (“An” teaches “…using one or more other comparisons to the reference group, the particular patient may be probabilistically deemed more or less likely to experience a health event in a given amount of time (e.g., a specified "prediction time interval"), relative to the reference group…” in [0097]).

As per claim 7, “An” discloses the method of claim 1, wherein generating the score from at least the set of categorical parameters comprises representing each categorical parameter as an assigned value representing a selected category and calculating the score as a weighted combination of the assigned values representing the set of categorical parameters (“An” teaches “…one or more threshold values are used to categorize or bin the patient into a particular group associated with a risk level or category. For example, threshold values may be established using quartiles, deciles, quintiles, or the like. In other examples, a logarithmic, exponential, or other distribution function (e.g., a Bell curve) may be used to stratify a patient population into two or more risk categories or levels. Threshold values may be adjusted, such as periodically or recurring. Adjustments may be performed automatically or manually, in various examples. For example, when a reference patient population is changed or replaced, such as when new patients are added to an existing reference group, one or more threshold values may be modified to maintain a proper population distribution. Such an adjustment may occur when triggered by a user (e.g., a physician) who has confirmed the use of the revised patient population reference group. An adjustment to one or more threshold values may occur automatically, such as when a system detects the availability or use of a revised patient population reference group.” in [0099]).

As per claim 9, “An” discloses the method of claim 7, wherein the set of categorical parameters includes a hypothermia parameter, which is assigned a first value of the at least two values when a body temperature of the patient is below a threshold value, and a second value of the at least two values when the body temperature of the patient is above the threshold value (“An” teaches “…In an example, the alert status is based on comparing one or more parameters (e.g., sensed values) to one or more threshold values, such as to determine whether the one or more parameters exceeds or falls below its corresponding threshold value. Threshold values may be configured as an absolute value (e.g., a minimum or maximum acceptable safety value) or based on a difference or change from a baseline or other known value. For example, a threshold may be configured as a maximum (or minimum) percent change from a value (e.g., baseline value); as a standard deviation value from a value; or an absolute change from a value (e.g., an increase of five points). In an example, the maximum percent change threshold value is computed by using a baseline value, such that if the sensed value (or daily average of sensed values) exceeds the percent change threshold from the baseline value an alert status is found…” in [0049] and “one or more external sensors 107 are adapted to communicate with the transceiver 104 and may transmit and receive information, such as sensed data. External sensors 107 may be used to measure patient physiological data, such as temperature (e.g., a thermometer), blood pressure (e.g., a sphygmomanometer), blood characteristics (e.g., glucose level), body weight, physical strength, mental acuity, diet, or heart characteristics. An external sensor 107 may also include one or more environmental sensors. The external sensors 107 can be placed in a variety of geographic locations (in close proximity to patient or distributed throughout a population) and can record non-patient specific characteristics such as, for example, temperature, air quality, humidity, carbon monoxide level, oxygen level, barometric pressure, light intensity, and sound.” in [0041]).

As per claim 10, “An” discloses the method of claim 7, wherein the set of categorical parameters includes a tachycardia parameter which is assigned a first value of the at least two values when a heart rate of a patient exceeds a threshold value and a second value of the at least two values when the heart rate of the patient does not exceed the threshold value, wherein the threshold value varies with an age of the patient (“An” teaches “…In an example, the alert status is based on comparing one or more parameters (e.g., sensed values) to one or more threshold values, such as to determine whether the one or more parameters exceeds or falls below its corresponding threshold value. Threshold values may be configured as an absolute value (e.g., a minimum or maximum acceptable safety value) or based on a difference or change from a baseline or other known value. For example, a threshold may be configured as a maximum (or minimum) percent change from a value (e.g., baseline value); as a standard deviation value from a value; or an absolute change from a value (e.g., an increase of five points). In an example, the maximum percent change threshold value is computed by using a baseline value, such that if the sensed value (or daily average of sensed values) exceeds the percent change threshold from the baseline value an alert status is found…” in [0049] and “tachyarrhythmia episodes” in [0113]).

As per claim 11, “An” discloses the method of claim 1, wherein the set of categorical parameters includes a parameter representing the presence of one of respiratory acidosis and elevated serum lactate (“An” discloses “…The first physiological parameter can include the measured respiration rate of the subject or the measured day-to-day variation in respiratory rate of the subject…” in [0184]).

As per claim 12, “An” discloses the method of claim 1, wherein the set of categorical parameters includes a parameter representing a therapeutic intervention applied to the patient (“An” discloses “…One or more threshold values may be adjusted, automatically or manually, from the initial threshold value during later performance.…” in [0049]).

As per claim 13, “An” discloses a system comprising: 
a biometric monitor interface that receives data from at least one monitoring system monitoring a set of biometric parameters associated with a patient (“An”; [0037]); 
a network interface that retrieves at least one electronic health records (EHR) parameter from an EHR database (“An”; [0043]); 
a feature extractor that generates a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set (“An”; abstract); and 
a predictive model that generates a score, representing a risk that a patient will experience an adverse patient outcome, from at least the set of categorical parameters (“An”; abstract and [0094]).

As per claim 14, “An” discloses the system of claim 13, wherein the predictive model generates the score at periodic intervals, such that a time series of scores are produced for the patient, selects an extremum of the time series of scores over a predefined interval of time, and generates a parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time (“An” teaches “…The alert score may be calculated periodically or recurrently, such as hourly, daily, or weekly. In an example, after calculating the alert score, the first fusion module 210 stores the alert score in an alert score memory 212…” in [0054]).

As per claim 15, “An” discloses the system of claim 14, wherein the predetermined interval of time is a period of four hours before the predictive model generates the parameter representing the risk that the patient will experience the adverse patient outcome (“An” teaches “…using one or more other comparisons to the reference group, the particular patient may be probabilistically deemed more or less likely to experience a health event in a given amount of time (e.g., a specified "prediction time interval"), relative to the reference group…” in [0097]).

As per claim 17, “An” discloses the system of claim 13, wherein a feature extractor generates a first categorical parameter of the set of categorical parameters by comparing a first, continuous biometric parameter of the set of biometric parameters to at least one threshold value and determining a value for the first continuous parameter from the comparison of the first biometric parameter to the at least one threshold value (“An”; abstract and [0046]).

As per claim 18, “An” discloses a method comprising: monitoring a set of biometric parameters associated with a patient; 
retrieving at least one electronic health records (EHR) parameter from an EHR database (“An” teaches “Patient data may also be retrieved or received from an external data source, such as an electronic medical records database.” in [0150]); 
generating, at periodic intervals, a set of categorical parameters from the set of biometric parameters and the at least one EHR parameter according to a predefined rule set (“An” teaches “…The alert score may be calculated periodically or recurrently, such as hourly, daily, or weekly. In an example, after calculating the alert score, the first fusion module 210 stores the alert score in an alert score memory 212…” in [0054]); 
generating a score for each interval, representing a risk that a patient will experience an adverse patient outcome from at least the set of categorical parameters for the interval to provide a time series of scores (“An”; abstract and [0046]); 
selecting an extremum of the time series of scores over a predefined interval of time (“An”; abstract and [0046]); and 
generating a parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time (“An”; abstract and [0046]).

As per claim 19, “An” discloses the method of claim 18, wherein the parameter representing the risk that the patient will experience the adverse patient outcome is a categorical parameter that can assume at least two values and generating the parameter representing the risk that the patient will experience the adverse patient outcome from the extremum of the time series of scores over the predefined interval of time comprises: 
comparing the extremum of the time series of scores over the predefined interval of time to at least one threshold value (“An”; abstract and [0046]); and 
assigning a value of the at least two values for the parameter representing the risk that the patient will experience the adverse patient outcome to the patient according to the comparison of the extremum of the time series of scores over the predefined interval of time to the at least one threshold value (“An”; [0099]).

As per claim 20, “An” discloses the method of claim 18, wherein the predetermined interval of time is a period of four hours before the parameter representing the risk that the patient will experience the adverse patient outcome (“An” teaches “…using one or more other comparisons to the reference group, the particular patient may be probabilistically deemed more or less likely to experience a health event in a given amount of time (e.g., a specified "prediction time interval"), relative to the reference group…” in [0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (hereinafter “An”) (US 20130116578 A1) in view of Eshelman et al. (hereinafter Eshelman) (WO 2012140547 A1).
As per claim 8 and 16, “An” teaches the method of claim 1 and the system of claim 13, but fails to expressly teach “a non-linear weighted combination of the assigned values…”. However, these features are well-known in the art, as evidenced by Eshelman.
In particular, 
Claim 8 recites the method of claim 7, wherein the weighted combination of the assigned values is a non-linear weighted combination of the assigned values (Eshelman teaches “Abnormality scoring systems provide a non- linear weighting to arrive at an "equally serious" rating scale for each vital sign. In that regard, all of the vital signs going into an abnormality score are assessed using this rating scale and summed to arrive at an abnormality score.” on page 4, par. 3).
Claim 16 recites the system of claim 13, wherein the predictive model represents each categorical parameter as an assigned value representing the selected category and calculating the score as a non-linear weighted combination of the assigned values representing the set of categorical parameters (Eshelman teaches “Vital sign measurements include measurements of vital signs, such as heart rate, temperature, blood oxygen saturation, level of consciousness, pain, urine output, and so on. Abnormality scores, such as EWS and MEWS, combine vital sign measurements for a plurality of vital signs into a score assessing the risk of death of a patient. Abnormality scoring systems provide a non- linear weighting to arrive at an "equally serious" rating scale for each vital sign. In that regard, all of the vital signs going into an abnormality score are assessed using this rating scale and summed to arrive at an abnormality score. Typically, the vital signs are assumed to be independent when calculating an abnormality score. However, some combinations of vital signs are more abnormal than others, whereby an abnormality score can further include scores for combinations of vital signs…” on page 4, par. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Eshelman with the motivation of to improve the sensitivity of an abnormality score (Eshelman; page 4, par. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626